           Case 2:18-mj-00598-GWF Document 23 Filed 04/01/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for David Darrell Rucker

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:18-mj-598-GWF

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           BENCH TRIAL
13          v.
                                                           (Fourth Request)
14   DAVID DARRELL RUCKER,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich,
18   United States Attorney, and Linda Mott, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for David Darrell
21   Rucker, that the Bench Trial currently scheduled on April 3, 2019 at 9:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Rucker requests additional to determine how he wishes to proceed in his
25   case. Additionally, undersigned counsel is scheduled to start trial in United States v. Hylton,
26   Case No. 2:17-CR-086-HDM-NJK on Tuesday, April 2, 2019. The trial is expected to take
           Case 2:18-mj-00598-GWF Document 23 Filed 04/01/19 Page 2 of 3




 1   approximately 4-5 days. As a result, undersigned counsel also requests a continuance to allow
 2   her additional time to prepare for trial if Mr. Rucker decides to proceed with a trial.
 3           2.     Defendant is not incarcerated and does not object to a continuance.
 4           3.     Additionally, denial of this request for continuance could result in a miscarriage
 5   of justice.
 6           This is the fourth request for continuance filed herein.
 7           DATED this 1st day of April, 2019.
 8
 9    RENE L. VALLADARES                               NICHOLAS TRUTANICH
      Federal Public Defender                          United States Attorney
10
11    By /s/ Nisha Brooks-Whittington                  By /s/ Linda J. Mott
      NISHA BROOKS-WHITTINGTON                         LINDA J. MOTT
12    Assistant Federal Public Defender                Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
          Case 2:18-mj-00598-GWF Document 23 Filed 04/01/19 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-mj-598-GWF
 4
                  Plaintiff,                           ORDER
 5
           v.
 6
     DAVID DARRELL RUCKER,
 7
                  Defendant.
 8
 9
10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the Bench Trial currently scheduled on

12   Wednesday, April 3, 2019 at the hour of 9:00 a.m., be vacated and continued to

13     May 8, 2019
     _________________                   9:00 __.m.
                       at the hour of ___:___ a.

14                     1st day of April, 2019.
           DATED this ____

15
16
                                               UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
